9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 1 of 24




                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MONTANA

     In re

             JOHN PATRICK STOKES,                      Case No. 21‐90013‐JDP

                         Debtor.



                MEMORANDUM of DECISION re PENDING MATTERS

             In this Chapter 13 bankruptcy, 1 the Court conducted a telephonic

 hearing on March 30, 2021, concerning the following pending matters: (1) the

 Court’s Order to Show Cause, ECF No. 18, concerning Debtor’s eligibility to

 be a debtor in this case under § 109(h)(1); (2) Debtor’s “Motion and Request

 [for] Disqualification of Chapter 13 Trustee Robert Drummond” filed on

 February 25, 2021, ECF No. 22 (“Disqualification Motion”); (3) interested

 party LSF8 Master Participation Trust’s (“LSF8”) Motion to Modify Stay filed

 on March 5, 2021, ECF No. 32; and (4) the Trustee’s Motion to Dismiss With

 Prejudice filed on March 10, 2021, ECF No. 40. Debtor, Trustee, and counsel


 1
   “ECF Nos.” refer to the docket in this case. Unless specified otherwise, all chapter and
 section references are to the Bankruptcy Code, 11 U.S.C. §§ 101‐1532, all “Rule”
 references are to the Federal Rules of Bankruptcy Procedure, and all “Civil Rule”
 references are to the Federal Rules of Civil Procedure.
                                             1
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 2 of 24




 for LSF8 appeared and offered arguments at the hearing. Other appearances

 were noted on the record.

        This Court has jurisdiction of this bankruptcy case under 28 U.S.C. §

 1334(a). All pending matters discussed herein constitute core proceedings as

 defined in 28 U.S.C. § 157(b)(2). This Memorandum of Decision includes the

 Court’s findings of fact and conclusions of law and disposes of the pending

 matters. 2

     1. LSF8’s Motion to Modify Stay, ECF No. 32.

     Through it Motion to Modify Stay (“the Motion”), LSF8 seeks retroactive

 relief from the automatic stay as to the real property that formerly served as

 security for its claims against Debtor, which it later purchased at a deed of

 trust Trustee’s sale, commonly known as 12887 Raven Way (f/k/a 820 Red

 Owl Road), Bigfork, Montana (the “Raven Way Property”). At the hearing,




 2
   In a separate Order entered April 21, 2021, ECF No 64, the Court denied Debtor’s
 “Affidavit of Prejudice Judge James Pappas” filed February 25, 2021, at ECF No. 23
 (“Recusal Motion”). In that Order, the Court provides a detailed account of Debtor’s
 several bankruptcy filings, and his other maneuvers over the years to contest the LSF8
 mortgage claim and to impede its efforts to enforce its contractual and legal rights as a
 creditor. For context, the Court incorporates by reference the background information
 and facts recited in that Order in this Decision.

                                             2
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 3 of 24




 Debtor complained that he had not received a copy of LSF8’s Motion in the

 mail, although this representation is contradicted by the certificate of mailing

 in the Motion. Debtor agreed that LSF8 could email him a copy of the Motion

 following the hearing, and the Court granted Debtor additional time to

 respond to the motion. Debtor filed a response on April 7, 2021, at ECF No.

 58. However, his submission neglects to address the focal issue raised in the

 Motion: whether LSF8 should be allowed to proceed in a state court eviction

 action against Debtor regarding the Raven Way Property. Instead, in his

 response, Debtor once again attempts to use this bankruptcy proceeding to

 relitigate matters that have already been addressed in the various State Court

 actions. The Court declines Debtor’s invitation to review the rulings of the

 Montana courts.

       The following events appear undisputed concerning the Motion.

 Debtor and his spouse Pamela Stokes (“Pamela”) apparently purchased the

 Raven Way Property in 1994. ECF No. 53 at 10 of 66. LSF8 claims to have

 become the holder of the deed of trust on the Raven Way Property granted by

 Debtor and Pamela to secure a loan. See Mont. Bankr. Case No. 09‐602650‐

 RBK, ECF No. 43; Mont. Bankr. Case No. 16‐60720‐JDP Case, ECF No. 53‐1;

                                         3
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 4 of 24




 Mont. Bankr. Case No. 18‐60681‐JDP, ECF No. 37.3 Debtor and Pamela

 transferred the Raven Way Property to their daughter via a quitclaim deed in

 1998. ECF No. 53 at 10 of 66. As part of a settlement entered during Debtor’s

 2009 bankruptcy case, the daughter then transferred the Raven Way Property

 back to Pamela in a quitclaim Deed dated June 13, 2012. See Adversary

 Proceeding No. 11‐00009, ECF No. 40‐2. A Trustee’s Deed filed in Lake

 County, Montana on August 19, 2016 (“Trustee’s Deed”) reflects that a

 Trustee’s Sale of the Raven Way Property was scheduled to occur on July 19,

 2016. To prevent this sale from going forward, Debtor commenced a Chapter

 13 bankruptcy case, on July 15, 2016, Case No. 16‐60720 (“2016 Bankruptcy”).

 The 2016 Bankruptcy was dismissed on August 12, 2016 after Debtor failed to

 appear for a § 341(a) meeting of creditors. Following the dismissal of the 2016

 Bankruptcy, the Trustee’s Sale was completed, a recorded Trustee’s Deed

 shows that LSF8 purchased the Raven Way Property at the sale, and LSF8

 now appears of record to be the owner of the Raven Way Property.

       To thwart LSF8’s legal efforts to evict him from possession of the Raven


 3
   See also Pamela’s prior bankruptcy, Case No. 14‐61170. At ECF No. 51 in that case,
 Pamela withdrew her object to LSF8’s motion to modify stay after LSF8 had “produced
 the original promissory note.”
                                           4
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 5 of 24




 Way Property, Debtor commenced another Chapter 13 bankruptcy case on

 July 12, 2018, Case No. 18‐60681 (“2018 Bankruptcy”). Following entry of an

 order granting LSF8 relief from the automatic stay by this Court and the

 dismissal of the 2018 Bankruptcy, LSF8 continued its eviction action. On

 December 21, 2020, the Montana Twentieth Judicial District Court, Lake

 County entered a summary judgment against Debtor and Pamela and in favor

 of LSF8 in the eviction action. Debtor apparently reacted by commencing the

 present Chapter 13 bankruptcy case on January 29, 2021. Three days later, on

 February 1, 2021, the State Court entered a “Judgment for Possession of Real

 Property” wherein it determined that LSF8 was entitled to immediate

 possession and restitution of the Raven Way Property, and to a writ of

 possession to evict Debtor.

       In this bankruptcy case, LSF8 seeks relief from the automatic stay once

 again under § 362(d)(1) for “cause” alleging that the Debtor filed and is

 pursuing the bankruptcy case in bad faith, and under § 362(d)(2), alleging that

 Debtor lacks any equity in the Raven Way Property and that it is not

 necessary to Debtor’s attempt to reorganize. Based upon Debtor’s conduct in

 these cases, LSF8 requests annulment of the stay retroactive to the date of the

                                        5
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 6 of 24




 bankruptcy filing to validate the State Court’s order entered shortly thereafter.

 Under 11 U.S.C. § 362(g), the burden of proof under subsection (d) on the

 issue of the debtor’s equity in property is on the moving party, LSF8, and the

 party opposing such relief, Debtor, has the burden of proof under all other

 issues. The uncontroverted items in the record show LSF8 is entitled to the

 relief it seeks.

        The recorded Trustee’s Deed filed after the sale demonstrates,

 presumptively, that LSF8 is the current owner of the Raven Way Property.

 Nothing Debtor has argued, and none of the documentation Debtor has

 submitted to this Court, shows otherwise. As a result of the prepetition

 foreclosure sale and recordation of the Trusteeʹs deed, Debtor no longer holds

 any equitable or legal interest in the Raven Way Property. See Mont. Code

 Ann. § 71‐1‐318. And the filing of a bankruptcy petition cannot reinstate

 Debtorʹs title. Edwards v. Wells Fargo Bank, N.A. (In re Edwards), 454 B.R. 100,

 106 (9th Cir. BAP 2011). “Instead, the debtor is essentially a ‘squatter,’ and

 thus cause for relief from stay is established.” Id.

        Moreover, Debtor’s serial filings under Chapter 13, without any realistic

 prospect or sincere attempts to confirm a plan to pay his creditor’s claims

                                          6
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 7 of 24




 demonstrate that this bankruptcy case is just another litigation tactic by

 Debtor designed to impede LSF8’s efforts to proceed in State Court to enforce

 its rights. Because Debtor can assert his claims and defenses against LSF8 in

 State Court (and has indeed done so),4 and because he has no realistic hope of

 confirming a Chapter 13 plan, the Court exercises its discretion under both

 §§ 362(d)(1) and (2) to grant relief from the automatic stay so LSF8 may

 proceed in State Court.

       Given Debtor’s history of attempting to manipulate the Bankruptcy

 Code to serve his own litigation needs, and given the circumstances in this

 case, the Court is also persuaded that good cause exists to retroactively annul

 the automatic stay to January 29, 2021. Section 362(d) expressly authorizes a

 bankruptcy court to annul the automatic stay in a bankruptcy case. In

 deciding whether it should grant such relief, the Court looks at the

 circumstances of the case and balances the equities of the parties’ respective

 positions. In re Natʹl Envtl. Waste Corp., 129 F.3d 1052, 1055 (9th Cir. 1997); In re

 Fjeldsted, 293 B.R. 12, 24 (9th Cir. BAP 2003). Under this approach, the



 4 At the hearing, Debtor indicated his intent to appeal the State Court’s decisions in the
 eviction action.
                                             7
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 8 of 24




 bankruptcy court may consider (1) whether the creditor was aware of the

 bankruptcy petition and automatic stay and (2) whether the debtor engaged

 in unreasonable or inequitable conduct. In re Natʹl Envtl. Waste Corp., 129 F.3d

 at 1055. But these factors are not always determinative. Id. Each case presents

 its own unique circumstances that must be evaluated on a case by case basis.

 Id. When assessing the equities of a case, bankruptcy courts may also

 consider the twelve factors articulated by the court in Fjeldsted, 293 B.R. at 25.

 The Fjeldsted factors provide an analytical framework and any one factor may

 be dispositive in comparison to the others. Id. Thus, determining whether

 annulment is proper is made on a case by case basis. Natʹl Envtl. Waste Corp.

 129 F.3d at 1055.

       Here, the record shows that Debtor is a holdover following a foreclosure

 sale, occupying the Raven Way Property without a lease or other permission

 of the purchaser, LSF8. Debtor’s purpose in filing this case, and his several

 prior Chapter 13 bankruptcy cases, was primarily to deter and impair LSF8’s

 efforts to recover the Raven Way Property. Debtor argues that both LSF8 and

 the State Court were made aware of this January 29, 2021 bankruptcy filing

 before entry of the judgment for possession. But even if that is so, the equities

                                          8
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 9 of 24




 still weigh heavily in favor of those parties in attempting to deal with Debtor’s

 antics. Debtor’s conduct in accessing the bankruptcy process for

 inappropriate reasons was unreasonable and inequitable. On this record, the

 Court is persuaded to exercise its discretion to retroactively annul the

 automatic stay to Debtor’s petition date, January 29, 2021 so LSF8 and the

 State Court may continue the pending action without interference by Debtor’s

 bankruptcy filing.

       A separate order granting the LSF8 motion and annulling the automatic

 stay will be entered.

    2. Debtor’s Motion to Disqualify the Trustee, ECF No. 22.

       In this motion, Debtor asks the Court to disqualify the Chapter 13

 Trustee based upon his alleged “extreme personal bias and prejudice by

 Robert Drummond against the individual John Stokes.” ECF. No. 22 at 1. The

 Court will not do so.

       Debtor obviously resents that Trustee has (again) refused to endorse his

 legal assault on LSF8 or to support his insincere efforts to reorganize. But in

 his official role as a fiduciary and the legal representative of the bankruptcy

 estate, Trustee was duty‐bound not to align with Debtor’s schemes. See In re

                                         9
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 10 of
                                      24



AFI Holding, Inc., 355 B.R. 139 (9th Cir. BAP 2006), affʹd and adopted, 530 F.3d

832, 844 (9th Cir.2008) (other citations omitted). The Code provides that “after

notice and a hearing, may remove a trustee, other than the United States

Trustee . . . for cause.” 11 U.S.C. § 324(a); see AFI Holding, 530 F.3d at 845. But

removal of a trustee “is an extreme remedy.” In re Log & Conventional Homes,

Inc., 2011 WL 7145883, *4 (9th Cir. BAP 2011), citing Morgan v. Goldman (In re

Morgan), 375 B.R. 838, 847 (8th Cir. BAP 2007). The party seeking removal of a

trustee has the burden to prove specific facts which support removal for

cause. Id. at 845, citing Matter of Schultz Mfg. Fabricating Co., 956 F.2d 686, 692

(7th Cir.1992), and Alexander v. Jensen–Carter (In re Alexander), 289 B.R. 711, 714

(8th Cir. BAP 2003), affʹd, 80 Fed. Appx. 540 (8th Cir.2003). Whether a trustee

should be removed under § 324(a) for cause “is left to the sound discretion of

the bankruptcy court.” AFI Holding, 530 F.3d at 844 (citing cases).

      Debtor has not offered any evidence, nor even any credible argument,

to warrant Trustee’s removal in this case. Debtor contends that Trustee has

refused to address what Debtor contends were violations of         § 362(a); that

Trustee has participated in what Debtor characterizes as “felony mortgage

theft” and misjoinder of felony; that Trustee intentionally deceived Debtor;

                                         10
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 11 of
                                      24



and that Trustee refused to seek to enforce previous Court orders and

settlements. But Debtor has not believably shown that any of those offensive

circumstances existed or that Trustee’s conduct amounted to anything other

than his exercise of appropriate judgment in refusing to support Debtor’s

baseless allegations. Debtor’s frustration with Trustee’s lack of support does

not call for removal. Indeed, Trustee’s objectivity and patient persistence in

his dealings with Debtor and his tactics has been commendable. That Debtor

could not ensnare Trustee in his misguided quest to retain the Raven Way

Property “mortgage‐free”, dating back to 2009, is not a reason to remove

Trustee.

    3. Trustee’s Motion to Dismiss, ECF. No. 40.

                 A. Debtor’s eligibility for bankruptcy relief.5

       Trustee argues that Debtor is not eligible for relief under Chapter 13

because he is not “an individual with regular income” as required by § 109(e).




5
   Trustee moves to dismiss this bankruptcy case with prejudice on several grounds,
including his lack of eligibility under § 109(h)(1). The Court raised similar concerns via
its Order to Show Cause. However, as discussed below, the Court declines to rule at
this time on whether Debtor is eligible for relief based upon the timing of his credit
counseling session because there are significant factual issues concerning that issue
which can only be resolved after an evidentiary hearing.
                                            11
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 12 of
                                      24



An individual with regular income is defined in § 101(30) as someone “whose

income is sufficiently stable and regular to enable such individual to make

payments under a plan under chapter 13[.]”

      In this case, Debtor’s Schedule I reflects that neither Debtor nor his

spouse are employed. Debtor and his spouse receive $1,201.00 each month in

social security and disability benefits. They also receive $74.00 per month in

SNAP benefits. This is the extent of their regular income. While “regular

income” under § 109(e) includes social security, In re Hagel, 184 B.R. 793, 797

(9th Cir. BAP 1995), here, it is not the source of the income that is problematic,

it is the amount.

      Debtor’s monthly expenses are shown in his Schedule J. By any realistic

standard Debtor’s expenses appear grossly understated and insufficient to

pay his basic monthly expenses. Debtor lists monthly living expenses totaling

only $491.00 including utilities ($194 per month), vehicle insurance ($135 per

month), transportation ($50 per month), homeowner’s or renter’s insurance

($45 per month), food ($40 per month), medical and dental needs ($12 per

month) and personal care products and services ($15 per month).

      Though it is likely Debtor may shortly be evicted from the Raven Way

                                        12
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 13 of
                                      24



Property, this amount includes nothing for rent or a mortgage payment. Even

if he assumes he will continue in possession of the Raven Way Property,

Debtor’s monthly expenses do not include any amount for maintenance,

repairs, or real property taxes for the Raven Way Property, which according

to Debtor’s schedules has a current value of $2.7 million. Debtor’s expenses

also include nothing for clothing, entertainment or unanticipated or

emergency needs. And the Court cannot be persuaded that Debtor and his

spouse can survive on roughly $1.33 for food per day.

          As can be seen, Debtor’s list of expenses is both incomplete as well as

grossly understated. The total monthly income of $1,275.00 received by

Debtor and his spouse will surely be consumed by their ordinary living

expenses. Because they cannot even pay living expenses, Debtor simply has

no viable means to propose a viable debt‐repayment plan. Under these facts,

based upon Debtor’s own sworn schedules, the Court agrees with Trustee that

§ 101(30) is not satisfied and Debtor cannot show he is entitled to Chapter 13

relief.

             B. Debtor’s petition and Chapter 13 plan were filed in bad faith.

          Trustee next argues that this case should be dismissed due to Debtor’s

                                           13
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 14 of
                                      24



lack of good faith. Section 1307(c) sets forth nonexclusive grounds which may

constitute cause for dismissal of a chapter 13 case. Although not specifically

listed, bad faith is a “cause” for dismissal under § 1307(c). Eisen v. Curry (In re

Eisen), 14 F.3d 469, 470 (9th Cir. 1994). In determining whether a petition or

plan is filed in good faith the court must review the “totality of the

circumstances.” Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1224‐25 (9th

Cir.1999). The determination of whether a debtor filed a petition or plan in

bad faith to justify dismissal for cause is left to the sound discretion of the

bankruptcy court. Leavitt, 171 F.3d at 1222‐23.

      A finding of bad faith does not require fraudulent intent by the debtor.

In re Hungerford, 19 Mont. B.R. 103, 130 (Bankr. D. Mont. 2001). In Leavitt, the

Ninth Circuit held that in determining whether a chapter 13 plan was

proposed in good faith a bankruptcy court should consider (1) whether the

debtor misrepresented facts in his or her petition or plan, unfairly

manipulated the Code, or otherwise filed his or her petition or plan in an

inequitable manner; (2) the debtorʹs history of filings and dismissals; (3)

whether the debtor intended to defeat state court litigation; and (4) whether

egregious behavior is present. Leavitt, 171 F.3d at 1224. The Leavitt

                                         14
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 15 of
                                      24



assessment remains in use in this circuit. In re Khan, 523 B.R. 175, 185 (9th Cir.

BAP 2014).

      Having considered the totality of the circumstances, including the

Leavitt factors, the Court concludes that there is ample cause shown in the

record to dismiss this case with prejudice because the petition and plan were

filed in bad faith.

      This is Debtor’s fifth bankruptcy case filed since 2009.6 His prior

Chapter 13 cases have been dismissed. In the Court’s opinion, it is clear that

all of Debtor’s bankruptcy cases were filed in an effort by Debtor to leverage

the Bankruptcy Code and frustrate LSF8’s efforts to enforce its rights in the

Raven Way Property. Debtor has never proposed a plan to pay the LSF8

claim and he has used the bankruptcy process merely to delay LSF8. It can be

presumed that Debtor filed the current bankruptcy case knowing that his

proposed Chapter 13 Plan is not confirmable on its face.




6
  For reasons not apparent in the record, Debtor’s spouse, Pamela, did not join him in
this bankruptcy case. For context, the Court notes that she has also filed for bankruptcy
relief in the past, Case No. 14‐61170. In that Chapter 13 case, Pamela eventually
consented to entry of an order granting LSF8’s stay relief motion, ECF No. 51, and
confirmed a plan providing no payments on the LSF8 mortgage claim, ECF Nos. 53 and
61. She completed the plan and was granted a discharge, ECF No. 73.
                                           15
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 16 of
                                      24



      Debtor’s five bankruptcy cases represent a “pattern of abuse.” Debtor

filed the 2016 Bankruptcy and the 2018 Bankruptcy under Chapter 13, but

never secured confirmation of a Chapter 13 plan. Debtor filed each of his

bankruptcy cases to impose a series of stays to stop LSF8’s foreclosure efforts

and to interrupt State Court litigation. This is the third time Debtor has

accessed Chapter 13 as his tool of choice as a shield against LSF8’s actions

without once fulfilling his obligations as a Chapter 13 debtor.

      After considering the totality of the circumstances, including the four

Leavitt factors, the Court concludes that Debtor did not file his Chapter 13

petition or propose his Plan in good faith and that dismissal of the case is

required. While he has been admonished by the Court about his strategic

abuse of the bankruptcy system in the past, Debtor has repeatedly refiled for

relief. To discourage him from doing so again, dismissal of this case must be

with prejudice.

         4. Debtor’s Chapter 13 Plan is not confirmable.

      Not surprisingly, Debtor’s lack of good faith in his approach to seeking

bankruptcy relief in the past, and in his treatment of LSF8 in these cases,

constitute a barrier to his ability to confirm a plan in this case. See 11 U.S.C.

                                        16
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 17 of
                                      24



§ 1325(a)(3) (requiring that, to be confirmed, a plan be filed in good faith). But

there are other problems with Debtor’s approach that will prevent him from

confirming a plan.

      First, Mont. LBR 9009‐1(b) provides that “Debtor’s Chapter 13 plan shall

conform to Mont. LBF 19. Debtor’s Chapter 13 Plan, ECF No. 10, is,

apparently, his own creation, and bears little resemblance to Mont. LBF 19.

      Next, Debtor’s Plan provides for 36 monthly payments of $25.00 each.

Put another way, Debtor proposes to pay a total of $900.00 in plan payments

to his creditors over the next three years. Debtor’s Plan payments are likely

insufficient to even pay the expenses of administering the plan. Moreover,

the Montana Department of Revenue has filed a claim in the case, totaling

$52,772.57, of which, $1,948.64 is for unpaid priority taxes. Four other

creditors have also filed claims in the case totaling almost $800,000.00.7

      The Court concludes that Debtor’s Plan cannot be shown to be feasible

as required by § 1325(a)(6) which mandates that, to be confirmed, Debtor




7
  At the hearing, Debtor’s reaction to the MDOR claim was to describe it as “bogus”
because it was, in part, based upon unfiled tax returns and represented an estimate by
the creditor of his tax liability. Debtor has objected to allowance of the MDOR and the
claim of the four other creditors.
                                           17
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 18 of
                                      24



must show that he will be able to make all payments under the plan. This is

because Debtor proposes to fund his plan and pay his creditors “in full” by

the recovery of money damages from LSF8 and others in pending and “to be

filed” litigation. While, on this record, the Court makes no final rulings about

Debtor’s claims, given Debtor’s arguments about the factual foundations and

his theories of recovery and allegations, the Court is highly skeptical of his

prospects for any success. Suffice to say, the Court is comfortable concluding

that Debtor will be unable to persuade it that his Chapter 13 Plan, based

wholly upon speculative damage recoveries from his ambitious litigation

claims, is feasible.

      As Trustee convincingly argues, “Chapter 13 should not serve as a

vehicle for re‐litigating State court actions against LSF8.” Debtor is once again

attempting to litigate in this Court many matters that have already been

resolved in State Court. Dismissal of this case, with a two‐year bar to refiling,

is required to preventing him from doing so again. 8


8
  In Debtor’s prior Chapter 13 case, just as here, the Court granted LSF8’s motion for
stay relief under § § 362(d)(1) and (2), and attempted to make that grant effective in any
subsequent cases filed by Debtor under § 362(d)(4). See Case No. 18‐60681, ECF No. 57.
The Court also dismissed Debtor’s bankruptcy case. On appeal, the Ninth Circuit BAP
deemed Debtor’s appeal of the stay relief order moot due to the case dismissal, but
                                            18
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 19 of
                                      24



       5. Debtor’s eligibility issues under § 109(h)(1).

       Section 109(h)(1) provides that, with certain exceptions,9 an individual

cannot be a debtor under any chapter of the Bankruptcy Code unless he or she

has received an approved briefing (the “credit counseling” referenced in the

Notice) “during the 180‐day period ending on the date of the filing of the

petition....” This Court has routinely dismissed cases when debtors were

found to be ineligible, whether because the credit counseling was taken

outside the 180–day window or was taken post‐petition without requesting a

waiver and meeting the requirements of § 109(h)(3). See e.g., In re Thorson,




reversed the § 362(d)(4) relief because, as a purchaser of the Raven Way Property at the
foreclosure sale, LSF8 was no longer a creditor with a security interest in the property.
In re Stokes, BAP Case No. 18‐1293 at 9‐10, 14. In its decision, the BAP observed that
“LSF8 is not without other remedies which could provide similar results [to § 362(d)(4)
relief]. LSF8 could have requested a re‐filing bar in the litigation for dismissal of
[Debtor’s] bankruptcy case. Or, it could do so upon [Debtor’s] next bankruptcy filing,
assuming there is one and such relief is necessary to complete the eviction.” Id. At 13.
Here, Trustee, not LSF8, requests that the dismissal of this case be “with prejudice”, or
in other words, with a bar to refiling. However, it is insignificant that Trustee, not LSF8,
is the moving party. The fundamental focus of the request remains the same: Debtor’s
repeated bad faith attempts to use the Bankruptcy Code to harass and impair LSF8’s
efforts to enforce its rights in the Raven Way Property.

9 Debtor does not qualify under any of the exceptions to the § 109(h) credit counseling
requirements, something Debtor has not contested.




                                            19
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 20 of
                                      24



Case No. 21‐90021, ECF No. 15.

      Debtor commenced this case by filing a Chapter 13 bankruptcy petition

on January 29, 2021. Debtor did not submit all the documents required to

complete his filing on January 29, 2021. As a result, the bankruptcy court

generated a Deficiency Notice on January 29, 2021, at ECF No. 6 (“Notice”). A

copy of the Notice was mailed to Debtor on February 1, 2021. See ECF No. 8.

Among the deficiencies listed in the Notice was that Debtor had not filed his

“Credit Counseling Certification.” The Notice required that Debtor cure the

deficiencies within fourteen days of the date of filing of his petition.

      A “Certificate of Counseling” was filed by Debtor on February 16, 2021,

ECF No. 14 (“Certificate”). The Certificate, issued by InCharge Debt

Solutions, recites that Debtor “received” credit counseling on February 5, 2021

at 6:51 p.m. Because the Certificate showed the counseling occurred after

Debtor’s petition date, upon advice of the Clerk, the Court entered an Order

to Show Cause on February 17, 2021, at ECF No. 18 (“Show Cause Order”)10



10
  Debtor requests in the Disqualification Motion that the Trustee “make[] no further
motions in this case such as the Order to Show Cause [Trustee] prepared for Judge
Pappas to sign.” ECF No.22. Debtor’s assumption is incorrect; Trustee played no role
in the preparation or issuance of the Show Cause Order.


                                          20
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 21 of
                                      24



that directed Debtor to show cause why this case should not be dismissed for

failure to timely comply with § 109(h)(1). Debtor then amended his voluntary

petition, ECF No. 25, to reflect that he received his required “briefing” within

the “180 days” before he filed his petition.”

      Debtor represented at the hearing that he indeed received the required

briefing on January 26, 2021, but that InCharge Debt Solutions did not provide

Debtor a certificate until “payment had been received.” Debtor argues that

InCharge Debt Solutions sent him a fee waiver application via email on

January 26, 2021, but Debtor apparently did not complete the fee waiver

application because “[i]t would take weeks to process.” An email sent by

InCharge Debt Solutions to Debtor on January 26, 2021, at 7:49 a.m. confirms

that InCharge Debt Solutions sent Debtor a fee waiver application. However,

nothing in the email suggests that it would take weeks to process the

application. That appears to be an assumption Debtor made unilaterally. Nor

is there anything in that email showing Debtor completed the credit

counseling on January 26.

      Debtor’s representations that he timely received credit counseling

despite the recitations in the Certificate create issues of fact. However, the

                                        21
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 22 of
                                      24



Court, above, has decided to dismiss this bankruptcy case with prejudice for

cause. While the Court remains skeptical that Debtor could demonstrate by

credible evidence that he is eligible for relief under § 109(h)(1), for now, it will

hold its Order to Show Cause in abeyance. If it were to become necessary, the

Court can later decide whether Debtor is eligible for Chapter 13 relief.

      6.     Conclusion

      Apparently undeterred by his lack of success in his prior attempts to

manipulate the Bankruptcy Code in his continuing battles with LSF8 over its

rights in the Raven Way Property, Debtor has filed yet another bad faith

Chapter 13 case without any credible basis to show that he can confirm a plan.

Debtor repeats his arguments challenging the validity of LSF8’s rights to

enforce the deed of trust, and now insists that he may recover damages from

LSF8 and others for violating the automatic stay and this Court’s various

orders. But Debtor has lost in his legal attacks on LSF8’s status and lacks a

credible factual or legal basis for recover any damages. Even if Debtor might

have a claim, any resulting damages are likely more than offset by the value

he has received by occupying the Raven Way Property for many years

without mortgage payments or rent. The Court again declines to entertain

                                         22
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 23 of
                                      24



Debtor’s mischief.

      Consistent with the foregoing, the Court will enter separate orders

disposing of the pending matters as follows:

      A. That the Court’s Order to Show Cause, ECF No. 18, concerning

Debtor’s eligibility to be a debtor in this case under § 109(h)(1) be held in

abeyance and decided later, if necessary.

      B. That LSF8’s Motion to Modify Stay, ECF No. 32, be granted, and that

the § 362(a) automatic stay in this case be annulled retroactive to January 29,

2021, the bankruptcy petition filing date, to validate any State Court orders

entered during this bankruptcy case, and to permit LSF8 to proceed with the

eviction action on the Raven Way Property. As provided in Rule 4001(e), the

Court orders that order shall be effective when entered and shall not be

stayed.

      C. That Debtor’s “Motion and Request [for] Disqualification of Chapter

13 Trustee Robert Drummond”, ECF No. 22, be denied.

      D. That the Trustee’s Motion to Dismiss With Prejudice filed on March

10, 2021, ECF No. 40, be granted; that this bankruptcy case be dismissed with

prejudice; and that Debtor be prohibited from filing another further

                                        23
9:21-bk-90013-JDP Doc#: 65 Filed: 04/21/21 Entered: 04/21/21 15:08:59 Page 24 of
                                      24



bankruptcy petition for a period expiring two years after the date this order

becomes final.11




                                                DATED: April 21, 2021




                                                _________________________
                                                Jim D. Pappas
                                                U.S. Bankruptcy Judge




11
   On April 9, 2021, Debtor filed a motion asking the Court to delay any rulings on
pending matters until after his § 341(a) meeting on April 19, 2021 is concluded, ECF No.
59. That date has passed and the Court will therefore enter an order denying that
motion as moot.
                                           24
